DETAILED ACTION
Claims 1-22, 24, 26-31, 33-35, and 37-52 were filed with the amendment dated 10/22/2020.  Claims 2-22 were previously withdrawn from examination. Claims 23, 25, 32, and 36 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 and 06/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments overcome the claim objections set forth in the non-final Rejection dated 07/22/2020.  However, a new objection is set forth below based on the amended claims.
Applicant’s amended independent claims 1, 26, 30, and 47 to include subject matter similar to claim 23 (the closure passage including a one-way valve).  Applicant argues that Isomatic (EP 2511579A1) combined with Shelcoviz (US Pat. Pub. No. 2015/0000748) do not teach or suggest the (amended) claimed invention.  Specifically, Applicant argues that Isomatic does not disclose a one-way valve in the closure 
Isomatic does disclose that additional check valves can be utilized the system.  Isomatic states that “it is also possible that additional components are arranged between such ports [plurality of fluid inlet ports and/or fluid outlet ports – see para [0011] at lines 40-41], like directional valves, check valves, manually operated valves, safety valves or the like” (para [0011] at lines 43-46).  Thus, Isomatic is states that a variety of valves, such as check valves, can be places in locations between any of the ports.  Isomatic is not as limiting in the location of the check valve as argued in the Remarks at pages 21-22.  Furthermore, Shelcoviz is actually relied upon for the teaching of adding a one-way check valve to prevent unwanted reverse flow (see para [0004]). The rejection is maintained.
With regard to claim 40, Applicant argues that Isomatic does not disclose that the closure member is biased to the closed position exclusively by the forces being applied by the fluid disposed within the upstream compartment and the forces being applied by the fluid disposed within the downstream compartment.  Applicant argues that because Isomatic includes a biasing spring 13, the claim language is not met (see Remarks at page 22).  The examiner respectfully disagrees.  Isomatic states that the closure member has a “combined area of the rear faces 12 of the differential pressure piston 6 is larger as compared to the front face 8, a net downward force that is directed to the can (emphasis added) be supported by a by biasing spring 13” (Para [0030] at lines 11-12).  Thus, Isomatic states that the biasing spring is not required but optional (“can”).  Therefore, Isomatic meets the claim limitations. The rejection is maintained.
New claims 50-51 create new 35 USC 112 rejections.  

Claim Objections
Claim 40 is objected to because of the following informalities:  “an closed condition” should be replaced with the phrase -- a closed condition --.  Appropriate correction is required.  

 Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 50 and 51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claims 50 and 51 are duplicates of claims 41 and 42 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2511579A1 (hereinafter “Isomatic”).
 With regard to claim 40, Isomatic discloses a valve apparatus (Fig. 1), comprising: a body (see annotated Fig. 1) including an inlet port (2), a first outlet port (see annotated Fig. 1), and a second outlet port (see annotated Fig. 1); a closure member (6) configured for movement between an open position (para [0033]) and a closed position (shown in Fig. 1), wherein, in the open position, the first outlet port is disposed in an open condition (para [0033]), and wherein, while the closure member (6)  wherein the upstream and downstream compartments are established by the positioning of the closure member relative to the body (see annotated Fig. 1); a closure member passage (10) extending through the closure member (6) for effecting fluid communication between the inlet port and the second outlet port; a first fluid pressure-receiving surface fraction defined on the closure member and configured for receiving forces being applied by fluid disposed within the upstream compartment (see annotated Fig. 1); and a second fluid pressure-receiving surface fraction defined on the closure member and configured for receiving forces being applied by fluid disposed within the downstream compartment (see annotated Fig. 1); wherein: the first and second fluid pressure-receiving surface fractions are co-operatively configured such that, while the fluid pressure within the upstream compartment is equal to the fluid pressure within the downstream compartment, the closure member is biased to the closed position exclusively by the forces being applied by the fluid disposed within the upstream compartment and the forces being applied by the fluid disposed within the downstream compartment (see para [0030]); and the closure member (6), the inlet port (2), the first outlet port (see annotated Fig. 1), the second outlet port (see annotated Fig. 1), and the closure member passage (10) are co-operatively configured such that fluid communication is effected between the inlet port (2) and the second outlet port  
With regard to claims 46, Isomatic discloses that the body defines a fluid passage network that extends between the inlet port (2), the first outlet port (see annotated Fig. 1), and the second outlet port (see annotated Fig. 1); the closure member (6) is disposed in the fluid passage network and configured for movement between the open position (para [0033]) and the closed position (position in Fig. 1) while disposed in the fluid passage network; and while the closure member (6) is disposed in the closed position (Fig. 1), the body and the closure member (6) are co-operatively configured such that fluid communication between the first outlet port and the fluid passage network is absent (see annotated Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 24, 26-31, 33, 35, 37, 39, 41-45, 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over EP2511579A1 (hereinafter “Isomatic”) in view of U.S. Pat. Pub. No. 2015/0000748 (hereinafter “Shelcoviz”).
With regard to claim 1, Isomatic discloses a valve apparatus (Fig. 1) comprising: a body (see annotated Fig. 1) including an inlet port (2), a first outlet port (see annotated Fig. 1), and a second outlet port (see annotated Fig. 1); a closure member (6) configured for movement between an open position (when moved up off of seat 9; para [0033]) and a closed position (shown in Fig. 1), wherein, in the open position, the first outlet port is disposed in an open condition (para [0033]), and wherein, while the closure member is in the closed position (position shown in Fig. 1), fluid flow between the closure member and the body is prevented, such that the first outlet port is a closed condition (para [0031]); an upstream compartment (see annotated Fig. 1) disposed between the inlet port (see annotated Fig. 1) and the closure member (6); a downstream compartment (see annotated Fig. 1) disposed between the second outlet port (see annotated Fig. 1) and the closure member (6); wherein the upstream and downstream compartments are established by the positioning of the closure member relative to the body (see annotated Fig. 1); a closure member passage (10) extending through the closure member (6) for effecting fluid communication between the inlet port and the second outlet port (see annotated Fig. 1); a first fluid pressure-receiving surface fraction (see annotated Fig. 1) defined on the closure member and configured for receiving forces being applied by fluid disposed within the upstream compartment; and a second fluid pressure-receiving surface fraction (see  the first and second fluid pressure-receiving surface fractions are co-operatively configured such that, while the fluid pressure within the upstream compartment is equal to the fluid pressure within the downstream compartment, the closure member is biased to the closed position (see annotated Fig. 1) (para [0030]); wherein the total surface area of the second fluid pressure-receiving surface fraction exceeds the total surface area of the first fluid pressure-receiving surface fraction (see Fig. 1; also see para [0030]); and the closure member (6), the inlet port (2), the first outlet port (see annotated Fig. 1), the second outlet port (see annotated Fig. 1), and the closure member passage (10) are co-operatively configured such that fluid communication is effected between the inlet port (2) and the second outlet port (see annotated Fig. 1) via the closure member passage (10) while the closure member is disposed in the open position and also while the closure member is disposed in the closed position (see annotated Fig. 1) (10 is unobstructed, so fluid would flow in both the open and closed positions).

    PNG
    media_image1.png
    880
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1035
    1010
    media_image2.png
    Greyscale
 
Isomatic discloses all the claimed features with the exception of disclosing a one-way valve within the closure passage and configured for preventing or substantially preventing fluid flow through the closure member passage from the second outlet port to the inlet port.
Isomatic does disclose that other valves, such as check-valves (i.e., one-way valves) can be added to the system (see [0011] at col. 2, line 45).
Shelcoviz teaches that it is known in the art to modify a valve system to include a one-way valve (check valve) to prevent reverse flow from flowing into unwanted areas (see paragraph [0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve, such as taught by Shelcoviz, to the closure member passage of Isomatic for the purpose of preventing unwanted fluid flow in a reverse direction, such as taught by Shelcoviz (see para [00004]).
With regard to claims 24 and 42 and 48 and 49 and 51 and 52, the combination of Isomatic and Shelcoviz teach that the one-way valve is a check valve (see para [0004] of Shelcoviz).
With regard to claim 26, Isomatic discloses an assembly comprising: a first valve apparatus (see annotated Fig. 1) including: a body (see annotated Fig. 1) including an inlet port (2), a first outlet port (see annotated Fig. 1), and a second outlet port (see annotated Fig. 1); a closure member (6) configured for movement between an open position (when 6 moves up off of 9, para [0033])  and a closed position (position in Fig. 1; see para [0031]), wherein, in the open position, the first outlet port (see annotated Fig. 1) is disposed in an open condition (see annotated Fig. 1; when 6 up off of 9, then fluid can flow to first outlet port), and wherein, in the closed position (position in Fig. 1), fluid flow between the closure member and the body is prevented, such that the first outlet port is disposed in a closed condition (see annotated Fig. 1); an upstream compartment (see annotated Fig. 1) disposed between the inlet port (2) and the closure member (6); a downstream compartment (see annotated Fig. 1) disposed between the nd inlet port to outlet port in annotated Fig. 1) extending from the second inlet port to the outlet port; a closure member (14) configured for movement between a closed position (shown in Fig. 1) and an open position (when 14 moves to the right off of 15), wherein, in the closed position, fluid communication between the second inlet port and the outlet port is sealed or substantially sealed (as shown in Fig. 1); and wherein, in the open position, fluid communication is effected between the second inlet port and the outlet port; and an actuator for actuating 
Isomatic discloses all the claimed features with the exception of disclosing a one-way valve within the closure passage and configured for preventing or substantially preventing fluid flow through the closure member passage from the second outlet port to the inlet port. 
Isomatic does disclose that other valves, such as check-valves (i.e., one-way valves) can be added to the system (see [0011] at col. 2, line 45).
Shelcoviz teaches that it is known in the art to modify a valve system to include a one-way valve (check valve) to prevent reverse flow from flowing into unwanted areas (see paragraph [0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve, such as taught by Shelcoviz, to the closure member passage of Isomatic for the purpose of 
With regard to claim 27, Isomatic (as modified above) discloses that the cross-sectional area of the first outlet port (see annotated Fig. 1) of the first valve apparatus is larger than the cross-sectional area of the outlet port (see annotated Fig. 1) of the second valve apparatus (as shown in Fig. 1, 1st outlet port at 3 is larger than outlet port of second valve).
With regard to claim 28, Isomatic (as modified above) discloses that relative to a fluid passage of the second valve apparatus (5/14), defined by the combination of the second inlet port, the discharge fluid passage, and the outlet port of the second valve apparatus, a fluid passage of the first valve apparatus (at 6 generally), defined by a combination of the inlet port, the closure member passage, and the second outlet port of the first valve apparatus, is configured to provide greater resistance to fluid flow (as so broadly recited, the fluid passage of the first valve apparatus has greater resistance to flow because of the longer passages at least.).
With regard to claim 29, Isomatic (as modified above) discloses that the cross-sectional area of the outlet port of the second valve apparatus (see annotated Fig. 1) is larger than the minimum cross-sectional area of the closure member passage (10) of the first valve apparatus (as can be seen in Fig. 1; 10 is smaller than outlet port of second valve).
With regard to claim 30, Isomatic discloses a kit for constructing a valve assembly (see Fig. 1) comprising: a first valve apparatus (generally at 4/6) including: a body (see annotated Fig. 1) including an inlet port (2), a first outlet port (see annotated st outlet port; (see annotated Fig. 1)), and wherein, in the closed position, fluid flow between the closure member and the body is prevented, such that the first outlet port is disposed in a closed condition (see annotated Fig. 1); an upstream compartment (see annotated Fig. 1) disposed between the inlet port and the closure member; a downstream compartment (see annotated Fig. 1) disposed between the second outlet port and the closure member (6); wherein the upstream and downstream compartments are established by the positioning of the closure member relative to the body (see annotated Fig. 1); a first fluid pressure-receiving surface fraction defined on the closure member and configured for receiving forces being applied by fluid disposed within the upstream compartment (see annotated Fig. 1); and a second fluid pressure-receiving surface fraction defined on the closure member and configured for receiving forces being applied by fluid disposed within the downstream compartment (see annotated Fig. 1); wherein the first and second fluid pressure-receiving surface fractions are cooperatively configured such that, while the fluid pressure within the upstream compartment is equal to the fluid pressure within the downstream compartment, the closure member is biased to the closed position (para [0030]); and a second valve apparatus (5/14 generally) including: a second inlet port (see annotated Fig. 1) configured for fluid coupling to the second outlet port (see annotated Fig. 1) of the first valve apparatus; an outlet port (see annotated Fig. 1) ; a discharge fluid passage (passage from 2nd inlet port to outlet port shown in Fig. 1) 
Isomatic discloses all the claimed features with the exception of disclosing a one-way valve within the closure passage and configured for preventing or substantially preventing fluid flow through the closure member passage from the second outlet port of the first valve apparatus to the inlet port of the first valve apparatus. 
Isomatic does disclose that other valves, such as check-valves (i.e., one-way valves) can be added to the system (see [0011] at col. 2, line 45).
Shelcoviz teaches that it is known in the art to modify a valve system to include a one-way valve (check valve) to prevent reverse flow from flowing into unwanted areas (see paragraph [0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve, such as taught by Shelcoviz, to the closure member passage of Isomatic for the purpose of preventing unwanted fluid flow in a reverse direction, such as taught by Shelcoviz (see para [00004]). 
With regard to claim 31, Isomatic (as modified above) discloses a system for managing gaseous material (see Fig. 1) comprising: a tank (pressurized bottle para [0027]) including a tank outlet port that is fluidly coupled to the inlet port of the first valve apparatus of the assembly as claimed in claim 26 (see para [0027]).
With regard to claim 33, Isomatic (as modified above) discloses that the closure member (6), the inlet port (2), the first outlet port, the second outlet port, and the closure member passage are co-operatively configured such that: fluid communication is effected between the inlet port (2) and the second outlet (see annotated Fig. 1) port via the closure member passage (10) while the closure member is disposed in the open position and also while the closure member is disposed in the closed position (see annotated Fig. 1).
With regard to claim 35, Isomatic (as modified above) discloses that fluid communication between the second inlet port (see annotated Fig. 1) and the outlet port 
With regard to claim 37, Isomatic discloses that the closure member (6), the inlet port (2), the first outlet port, the second outlet port, and the closure member passage (10) are co-operatively configured such that: fluid communication is effected between the inlet port (2) and the second outlet port via the closure member passage (10) while the closure member is disposed in the open position and also while the closure member is disposed in the closed position (see annotated Fig. 1).
With regard to claim 39, Isomatic (as modified above) discloses that fluid communication between the second inlet port (see annotated Fig. 1) and the outlet port (see annotated Fig. 1) of the second valve apparatus (5/14 generally) is effected by the discharge fluid passage (10) (effected because passage 10 affects how much fluid enters second inlet port).
With regard to claim 41, Isomatic discloses all the claimed features with the exception of disclosing a one-way valve within the closure passage and configured for preventing or substantially preventing fluid flow through the closure member passage from the second outlet port of the first valve apparatus to the inlet port of the first valve apparatus. 
Isomatic does disclose that other valves, such as check-valves (i.e., one-way valves) can be added to the system (see [0011] at col. 2, line 45).
Shelcoviz teaches that it is known in the art to modify a valve system to include a one-way valve (check valve) to prevent reverse flow from flowing into unwanted areas (see paragraph [0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve, such as taught by Shelcoviz, to the closure member passage of Isomatic for the purpose of preventing unwanted fluid flow in a reverse direction, such as taught by Shelcoviz (see para [00004]). 
With regard to claims 43 and 44 and 45, Isomatic discloses that the body defines a fluid passage network that extends between the inlet port (2), the first outlet port (see annotated Fig. 1), and the second outlet port (see annotated Fig. 1); the closure member (6) is disposed in the fluid passage network and configured for movement between the open position (para [0033]) and the closed position (position in Fig. 1) while disposed in the fluid passage network; and while the closure member (6) is disposed in the closed position (Fig. 1), the body and the closure member (6) are co-operatively configured such that fluid communication between the first outlet port and the fluid passage network is absent (see annotated Fig. 1).
With regard to claim 47, Isomatic discloses a valve apparatus comprising; a body (see annotated Fig. 1) including an inlet port (2), a first outlet port (see annotated Fig. 1), and a second outlet port (see annotated Fig. 1); a closure member (6) configured for movement between an open position (para [0033]) and a closed position (Fig. 1 position); a closure member-receiving space that is defined by the body (see annotated Fig. 1), and configured for receiving the closure member; a first fluid 
Isomatic discloses all the claimed features with the exception of disclosing a one-way valve within the closure passage and configured for preventing or substantially 
Isomatic does disclose that other valves, such as check-valves (i.e., one-way valves) can be added to the system (see [0011] at col. 2, line 45).
Shelcoviz teaches that it is known in the art to modify a valve system to include a one-way valve (check valve) to prevent reverse flow from flowing into unwanted areas (see paragraph [0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve, such as taught by Shelcoviz, to the closure member passage of Isomatic for the purpose of preventing unwanted fluid flow in a reverse direction, such as taught by Shelcoviz (see para [00004]). 
With regard to claim 50, Isomatic discloses all the claimed features with the exception of disclosing a one-way valve within the closure passage and configured for preventing or substantially preventing fluid flow through the closure member passage from the second outlet port of the first valve apparatus to the inlet port of the first valve apparatus. 
Isomatic does disclose that other valves, such as check-valves (i.e., one-way valves) can be added to the system (see [0011] at col. 2, line 45).
Shelcoviz teaches that it is known in the art to modify a valve system to include a one-way valve (check valve) to prevent reverse flow from flowing into unwanted areas (see paragraph [0004]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve, such as taught by Shelcoviz, to the closure member passage of Isomatic for the purpose of preventing unwanted fluid flow in a reverse direction, such as taught by Shelcoviz (see para [00004]). 

Claim 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Isomatic in view of Shelcoviz and further in view of FR864706 (hereinafter “Deutsche Waffen”).
With regard to claims 34 and 38, Isomatic discloses all the claimed features with the exception of disclosing that the actuator of the second valve apparatus is configured for actuating movement of the closure member from the closed position to the open position in response to a predetermined minimum temperature.
Isomatic does disclose that the pilot actuator (at 5 in Fig. 1 of Isomatic) can be mechanically, fluidly, pneumatically, hydraulically and/or electrically actuated (see para [0014]).
Deutsche Waffen teaches that it is known in the art to modify a pilot valve (at 5 in Figs. 1 and 2 in Deutsche Waffen) to be actuated by a temperature change (read as predetermined minimum temperature) (see Machine Translation at page 3, line 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the pilot valve of Isomatic be actuated for any suitable reason, such as by a predetermined minimum temperature as .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753